Citation Nr: 1819762	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 19, 2015, for a grant of service connection for posttraumatic stress disorder (PTSD) , to include on the basis of clear and unmistakable error (CUE) in a November 2011 rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard, with active duty for training (ACDUTRA) from October 25, 1958 to April 24, 1959 and active duty from January 13, 1962 to August 10, 1962.  He then served in the Wisconsin Army National Guard until October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In May 2017, the Board remanded this matter for further development.  Specifically, this matter was remanded to allow the RO to adjudicate the Veteran's claim that the November 2011 rating decision contained CUE.  That development having been completed, this matter has returned to the Board for further appellate review.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed November 2011 rating decision denied entitlement to service connection for PTSD.

2.  The November 2011 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority; the rating decision did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The criteria for an effective date prior to February 19, 2015, for the grant of service connection for PTSD, to include on the basis of CUE in a November 2011 rating decision, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Earlier Effective Date for Grant of Service Connection for PTSD

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(a).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

The Veteran claims entitlement to an earlier effective date for the award of service connection for PTSD.  He alleges there was CUE in a November 2011 rating decision that initially denied service connection for the psychiatric disability essentially because the claim was later granted in a November 2014 Board decision.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44. 

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

At the time of the November 2011 rating decision, entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 U.S.C. § 1110 (2011); 38 C.F.R. § 3.303(a) (2011).  Specific to claims for PTSD, in order to grant service connection, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).

In July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

Service connection for PTSD was initially denied in a November 2011 rating decision.  The Veteran submitted a notice of disagreement (NOD) with this decision, but did not perfect his appeal following issuance of a statement of the case (SOC) in April 2014.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2017).  Moreover, the Veteran did not identify or submit new and material evidence within one year of the November 2011 rating decision or April 2014 SOC.  See Young v. Shinseki, 22 Vet. App. 461, 466 (20090 (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Consequently, the November 2011 decision is final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

In the November 2011 rating decision, the RO denied service connection for PTSD due to lack of evidence of the claim stressor.  Specifically, the record, at that time, reflected that the Veteran had a post-service diagnosis of PTSD due to his experience of a grenade explosion in basic training.  See September 2010 VA Examination Report.  The RO was unable to verify the occurrence of the claimed in-service stressor.  See October 2011 VA Memorandum; see also November 2011 Rating Decision.  Given the fact that the Veteran's claimed in-service stressor was not related to hostile military or terrorist activity, exposure to combat, or as a prisoner of war, credible supporting evidence was required to verify the in-service stressor.  The RO noted a lack of credible supporting evidence that the claimed in-service stressor occurred and the Veteran was notified of the RO's November 2011 denial.  

Separate from the Veteran's PTSD claim, he had also filed for service connection for neck and back disabilities, which he claimed resulted from the same in-service incident.  See May 2008 Statement in Support of Claim.  A November 2008 rating decision denied the Veteran's claims, and he perfected an appeal to the Board.  In November 2014, the Board granted entitlement to service connection for a neck and back disability, finding the weight of the evidence for and against his claim to be in relative equipoise.  See November 2014 Board Decision.  

As the Board found the evidence of record supported the claim that the in-service incident did occur, he argues CUE was made in the November 2011 rating decision.  See October 2015 NOD.  As stated above, an allegation that CUE exists on the basis that previous adjudication has improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Russell, 3 Vet. App. at 313-14.  To the extent that the Veteran contends error at the time of the November 2011 rating decision by not fully considering evidence in his service treatment records to corroborate his claimed in-service stressor, the record reflects that VA made several attempts to verify the in-service stressor, including contacting the Joint Services Records Research Center, the Director of the U.S. Army Crime Records Center, and requesting his unit's Morning Reports.  See October 2010 VA Memorandum.  

Additionally, although a de novo review of the same facts by a different VA adjudicator may have resulted in a different conclusion than the RO reached in November 2011, the Board cannot conclude that service connection for PTSD was undeniably warranted at that time.  Despite the Veteran's contentions, at the time of the November 2011 rating decision, there was no conclusive corroborating evidence of his claimed in-service stressor.  Accordingly, the Board cannot find that the rating action contained CUE as there was a reasonable basis to conclude that the Veteran's claimed in-service stressor was unverified.

Apart from the assertion that the November 2011 rating decision contained CUE, neither the Veteran nor his representative have advanced any other arguments in support of an earlier effective date for service connection, and the record does not otherwise show that an earlier effective date is warranted.  Service connection was granted effective February 19, 2015, the date of the Veteran's most recent petition to reopen the PTSD claim.  See 38 C.F.R. § 3.400 (2017).  The earlier rating decision that denied service connection for PTSD was not appealed and is final. 

In sum, the Veteran has not identified any error of fact or application of law in the November 2011 rating decision based on the record at the time that would have manifestly changed the outcome of the decision.  Therefore, the claim to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105.


ORDER

An effective date prior to February 19, 2015, for the grant of service connection for PTSD is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


